Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2414 Filed 12/02/20 Page 1 of 23




                             EXHIBIT 13
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2415 Filed 12/02/20 Page 2 of 23




                                                                STATE OF MICHIGAN

                                             IN THE CIRCUIT COURT FOR THE COUNTY OF WAYNE


                               CHERYL A. COSTANTINO and EDWARD P.                       COMPLAINT AND
                               McCALL, Jr.,                                             APPLICATION FOR SPECIAL
                                                  Plaintiff,                            LEAVE TO FILE QUO
                                                                                        WARRANTO COMPLAINT
                               -vs-
                                                                                        EXPEDITED CONSIDERATION
                               CITY OF DETROIT; DETROIT ELECTION                        REQUESTED
                               COMMISSION; JANICE M. WINFREY, in
                               her official capacity as the CLERK OF THE                FILE NO: 20-                 -AW
                               CITY OF DETROIT and the Chairperson of
                               the DETROIT ELECTION COMMISSION;                         JUDGE
Great Lakes Justice Center




                               CATHY M. GARRETT, in her official
                               capacity as the CLERK OF WAYNE
                               COUNTY; and the WAYNE COUNTY
                               BOARD OF CANVASSERS,

                                                           Defendants.
                                                                                 /

                               David A. Kallman                   (P34200)
                               Erin E. Mersino                    (P70886)
                               Jack C. Jordan                     (P46551)
                               Stephen P. Kallman                 (P75622)
                               GREAT LAKES JUSTICE CENTER
                               Attorneys for Plaintiff
                               5600 W. Mount Hope Hwy.
                               Lansing, MI 48917
                               (517) 322-3207/Fax: (517) 322-3208


                                 There is no other pending or resolved civil action arising out of the same transaction or
                                                         occurrence as alleged in the complaint.




                                                                             1
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2416 Filed 12/02/20 Page 3 of 23




                                                         APPLICATION FOR SPECIAL LEAVE TO FILE
                                                               QUO WARRANTO COMPLAINT

                                        NOW COMES the above-named Plaintiffs, CHERYL A. COSTANTINO AND EDWARD P.

                               MCCALL, JR., by and through their attorneys, GREAT LAKES JUSTICE CENTER, and for their

                               application for leave to file a complaint for quo warranto relief, and for their complaint, hereby

                               states as follows:

                                      1.      Pursuant to MCL 600.4545(2), Plaintiffs respectfully request that this Honorable

                               Court grant them special leave to file Counts II and III of this complaint for quo warranto for all

                               the reasons as stated in their complaint, motion for temporary restraining order, supporting
Great Lakes Justice Center




                               affidavits, exhibits, and accompanying brief, which are all incorporated herein by reference.

                                      2.      Plaintiffs request this relief as recognized in Shoemaker v City of Southgate, 24

                               Mich App 676, 680 (1970).

                                      WHEREFORE, Plaintiffs request that his application for special leave to file Counts II and

                               III of this complaint for quo warranto relief be granted and that this Honorable Court grant such

                               other and further relief as appropriate.

                               Dated: November 8, 2020.                             /s/ David A. Kallman
                                                                                    David A. Kallman                   (P34200)
                                                                                    Attorney for Plaintiffs


                                                                           COMPLAINT

                                      NOW COMES the above-named Plaintiffs, CHERYL A. COSTANTINO AND EDWARD P.

                               MCCALL, JR. (hereinafter “Plaintiff”), by and through their attorneys, GREAT LAKES JUSTICE

                               CENTER, and for their Complaint hereby states as follows:

                                                                          INTRODUCTION

                                      1.      The election was held on November 3, 2020 and approximately 850,000 votes were




                                                                               2
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2417 Filed 12/02/20 Page 4 of 23




                               reported as cast in Wayne County, Michigan.

                                      2.        Plaintiff brings this action to raise numerous issues of fraud and misconduct that

                               occurred in order to protect the rights of all voters in Michigan, especially Wayne County.

                                      3.        In summary, this Complaint raises numerous instances of fraud, including, but not

                               limited to:

                                             a. Defendants systematically processed and counted ballots from voters whose name

                                                failed to appear in either the Qualified Voter File (QVF) or in the supplemental

                                                sheets. When a voter’s name could not be found, the election worker assigned the
Great Lakes Justice Center




                                                ballot to a random name already in the QVF to a person who had not voted.

                                             b. Defendants instructed election workers to not verify signatures on absentee ballots,

                                                to backdate absentee ballots, and to process such ballots regardless of their validity.

                                             c. After election officials announced the last absentee ballots had been received,

                                                another batch of unsecured and unsealed ballots, without envelopes, arrived in trays

                                                at the TCF Center. There were tens of thousands of these absentee ballots, and

                                                apparently every ballot was counted and attributed only to Democratic candidates.

                                             d. Defendants instructed election workers to process ballots that appeared after the

                                                election deadline and to falsely report that those ballots had been received prior to

                                                November 3, 2020 deadline.

                                             e. Defendants systematically used false information to process ballots, such as using

                                                incorrect or false birthdays. Many times, the election workers inserted new names

                                                into the QVF after the election and recorded these new voters as having a birthdate

                                                of 1/1/1900.

                                             f. On a daily basis leading up to the election, City of Detroit election workers and




                                                                                  3
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2418 Filed 12/02/20 Page 5 of 23




                                              employees coached voters to vote for Joe Biden and the Democrat party. These

                                              workers and employees encouraged voters to do a straight Democrat ballot. These

                                              election workers and employees went over to the voting booths with voters in order

                                              to watch them vote and coach them for whom to vote.

                                           g. Unsecured ballots arrived at the TCF Center loading garage, not in sealed ballot

                                              boxes, without any chain of custody, and without envelopes.

                                           h. Defendant election officials and workers refused to record challenges to their

                                              processes and removed challengers from the site if they politely voiced a challenge.
Great Lakes Justice Center




                                           i. After poll challengers started discovering the fraud taking place at the TCF Center,

                                              Defendant election officials and workers locked credentialed challengers out of the

                                              counting room so they could not observe the process, during which time tens of

                                              thousands of ballots were processed.

                                           j. Defendant election officials and workers allowed ballots to be duplicated by hand

                                              without allowing poll challengers to check if the duplication was accurate. In fact,

                                              election officials and workers repeatedly obstructed poll challengers from

                                              observing. Defendants permitted thousands of ballots to be filled out by hand and

                                              duplicated on site without oversight from poll challengers.

                                                         PARTIES, JURISDICTION, AND VENUE

                                      4.      Plaintiff Cheryl A. Costantino is a resident of Wayne County, voted in the

                               November 3, 2020 election, and was a poll challenger.

                                      5.      Plaintiff Edward P. McCall, Jr. is a resident of Wayne County, voted in the

                               November 3, 2020 election, and was a poll challenger.

                                      6.      Defendant City of Detroit is a municipality located in Wayne County tasked with




                                                                                4
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2419 Filed 12/02/20 Page 6 of 23




                               the obligation to hold all elections in a fair and legal manner.

                                          7.    Defendant Election Commission is a department of the City of Detroit.

                                          8.    Janice M. Winfrey, in her official capacity, is Clerk of the Defendant City of Detroit

                               and the Chairman of the Defendant Detroit City Election Commission and is the city official who

                               oversees and supervises all elections in the City of Detroit.

                                          9.    Cathy M. Garrett, in her official capacity, is the Clerk of Defendant Wayne County,

                               and is the county official who oversees and supervises all elections in Wayne County.

                                          10.   Defendant Wayne County Board of Canvassers is the appointed body that is
Great Lakes Justice Center




                               responsible for canvassing the votes cast within the county they serve. The Board members certify

                               elections for all local, countywide and district offices which are contained entirely within the

                               county they serve.

                                          11.   This action is properly filed in Wayne County Circuit Court pursuant to MCR

                               3.306(A)(2), Mich. Const. art. 2, sec. 4, par. 1(h), MCL 600.4545, and MCL 600.605. Venue is

                               proper pursuant to MCR 3.306(D).

                                                                  GENERAL ALLEGATIONS

                                          12.   Wayne County used the TCF Center in downtown Detroit to consolidate, collect,

                               and tabulate all of the ballots for the County.

                                          13.   The TCF Center was the only facility within Wayne County authorized to count the

                               ballots.

                                                           Forging Ballots on the Qualified Voter List

                                          14.   An attorney and former Michigan Assistant Attorney General was a certified poll

                               challenger at the TCF Center (Exhibit A – Affidavit of Zachary Larsen).

                                          15.   As Mr. Larsen watched the process, he was concerned that ballots were being




                                                                                  5
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2420 Filed 12/02/20 Page 7 of 23




                               processed without confirmation that the voter was an eligible voter in the poll book because of

                               information he had received from other poll challengers (Exhibit A).

                                      16.     Mr. Larsen reviewed the running list of scanned in ballots in the computer system,

                               where it appeared that the voter had already been counted as having voted. An official operating

                               the computer then appeared to assign this ballot to a different voter as he observed a completely

                               different name that was added to the list of voters at the bottom of a running tab of processed

                               ballots on the right side of the screen (Exhibit A).

                                      17.     Mr. Larsen was concerned that this practice of assigning names and numbers
Great Lakes Justice Center




                               indicated that a ballot was being counted for a non-eligible voter who was not in either the poll

                               book or the supplemental poll book. From his observation of the computer screen, the voters were

                               not in the official poll book. Moreover, this appeared to be the case for the majority of the voters

                               whose ballots he personally observed being scanned (Exhibit A).

                                      18.     Because of Mr. Larsen’s concern, he stepped behind the table and walked over to a

                               spot behind where the first official was conducting her work. Understanding health concerns due

                               to COVID-19, he attempted to stand as far away from this official as he reasonably could while

                               also being able to visually observe the names on the supplemental poll book and on the envelopes

                               (Exhibit A).

                                      19.     As soon as Mr. Larsen moved to a location where he could observe the process by

                               which the first official at this table was confirming the eligibility of the voters to vote, the first

                               official immediately stopped working and glared at him. He stood still until she began to loudly

                               and aggressively tell him that he could not stand where he was standing. She indicated that he

                               needed to remain in front of the computer screen where he could not see what the worker was

                               doing (Exhibit A).




                                                                                 6
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2421 Filed 12/02/20 Page 8 of 23




                                       20.     Both officials then began to tell Mr. Larsen that because of COVID, he needed to

                               be six feet away from the table. He responded that he could not see and read the supplemental poll

                               book from six feet away, and that he was attempting to keep his distance to the extent possible

                               (Exhibit A).

                                       21.     Just minutes before at another table, a supervisor had explained that the rules

                               allowed Mr. Larsen to visually observe what he needed to see and then step back away. Likewise,

                               on Election Day, he had been allowed to stand at equivalent distance from poll books in Lansing

                               and East Lansing precincts without any problem. With this understanding, he remained in a
Great Lakes Justice Center




                               position to observe the supplemental poll book (Exhibit A).

                                       22.     Both officials indicated that Mr. Larsen could not remain in a position that would

                               allow him to observe their activities; the officials indicated they were going to get their supervisor

                               (Exhibit A).

                                       23.     When the supervisor arrived, she reiterated that Mr. Larsen was not allowed to stand

                               behind the official with the supplemental poll book, and he needed to stand in front of the computer

                               screen. Mr. Larsen told her that was not true, and that he was statutorily allowed to observe the

                               process, including the poll book (Exhibit A).

                                       24.     The supervisor then pivoted to arguing that Mr. Larsen was not six feet away from

                               the first official. Mr. Larsen told her that he was attempting to remain as far away as he could while

                               still being able to read the names on the poll book (Exhibit A).

                                       25.     The supervisor then stood next to the chair immediately to the left of the first

                               official and indicated that Mr. Larsen was “not six feet away from” the supervisor and that she

                               intended to sit in the chair next to the official with the poll book, so he would need to leave (Exhibit

                               A).




                                                                                  7
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2422 Filed 12/02/20 Page 9 of 23




                                      26.     This supervisor had not been at the table at any time during the process, and she

                               had responsibility for numerous ACVBs. Further, the supervisor’s choice of chairs was

                               approximately three feet to the left of the first official and therefore in violation of the six-foot

                               distance rule (Exhibit A).

                                      27.     Accordingly, Mr. Larsen understood that this was a ruse to keep him away from a

                               place where he could observe the confirmation of names in the supplemental poll book. The

                               supervisor began to repeatedly tell him that he “needed to leave” so he responded that he would

                               go speak with someone else and fill out a challenge form (Exhibit A).
Great Lakes Justice Center




                                      28.     After Mr. Larsen observed and uncovered the fraud that was taking place and had

                               the confrontation with the supervisor, he left the counting room to consult with another attorney

                               about the matter around 1:30 p.m. to 2:00 p.m. (Exhibit A).

                                      29.     It was at this point that election officials stopped permitting any further poll

                               challengers to enter the counting room, including Mr. Larsen (Exhibit A).

                                      30.     Election officials never allowed Mr. Larsen to re-enter the counting room to fulfill

                               his duties as a poll challenger after he had discovered the fraud which was taking place.

                                                       Illegal Voter Coaching and Identification Issues

                                      31.     An election employee with the City of Detroit was working at a polling location for

                               approximately three weeks prior to the election. This City of Detroit employee directly observed,

                               on a daily basis, other City of Detroit election workers and employees coaching voters to vote for

                               Joe Biden and the Democrat party. This employee witnessed these workers and employees

                               encouraging voters to do a straight Democrat ballot and witnessed these election workers and

                               employees going over to the voting booths with voters in order to watch them vote and coach them

                               for whom to vote (Exhibit B – Affidavit of Jessy Jacob).




                                                                                8
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2423 Filed 12/02/20 Page 10 of 23




                                         32.   During the last two weeks while this same employee was working at the polling

                               location, she was specifically instructed by her supervisor never to ask for a driver’s license or any

                               photo I.D. when a person was trying to vote (Exhibit B).

                                                                   Changing Dates on Ballots

                                         33.   All absentee ballots that existed were required to be inputted into the QVF system

                               by 9:00 p.m. on November 3, 2020. This was required to be done in order to have a final list of

                               absentee voters who returned their ballots prior to 8:00 p.m. on November 3, 2020. In order to

                               have enough time to process the absentee ballots, all polling locations were instructed to collect
Great Lakes Justice Center




                               the absentee ballots from the drop-box once every hour on November 3, 2020 (Exhibit B).

                                         34.   On November 4, 2020, a City of Detroit election worker was instructed to

                               improperly pre-date the absentee ballots receive date that were not in the QVF as if they had been

                               received on or before November 3, 2020. She was told to alter the information in the QVF to

                               falsely show that the absentee ballots had been received in time to be valid. She estimates that this

                               was done to thousands of ballots (Exhibit B).

                                                                      Illegal Double Voting

                                         35.   The election employee observed a large number of people who came to the satellite

                               location to vote in-person, but they had already applied for an absentee ballot. These people were

                               allowed to vote in-person and were not required to return the mailed absentee ballot or sign an

                               affidavit that the voter lost the mailed absentee ballot (Exhibit B).

                                         36.   This would permit a person to vote in person and also send in his/her absentee

                               ballot.

                                         37.   Prior to the election, the Michigan Secretary of State sent ballot applications to

                               deceased residents and to non-residents of the State of Michigan.




                                                                                 9
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2424 Filed 12/02/20 Page 11 of 23




                                                                  First Round of New Ballots

                                         38.   At approximately 4:00 a.m. on November 4, 2020, tens of thousands of ballots were

                               suddenly brought into the counting room through the back door (Exhibit C – Affidavit of Andrew

                               Sitto).

                                         39.   These new ballots were brought to the TCF Center by vehicles with out-of-state

                               license plates (Exhibit C).

                                         40.   It was observed that all of these new ballots were cast for Joe Biden (Exhibit C).
Great Lakes Justice Center




                                                                 Second Round of New Ballots

                                         41.   The ballot counters were required to check every ballot to confirm that the name on

                               the ballot matched the name on the electronic poll list; this was the list of all persons who had

                               registered to vote on or before November 1, 2020 and is often referred to as the QVF (Exhibit D -

                               Affidavit of Bob Cushman)

                                         42.   The ballot counters were also provided with Supplemental Sheets which had the

                               names of all persons who had registered to vote on either November 2, 2020 or November 3, 2020

                               (Exhibit C).

                                         43.   The validation process for a ballot requires the name on the ballot to be matched

                               with a registered voter on either the QVF or the Supplemental Sheets.

                                         44.   At approximately 9:00 p.m. on Wednesday, November 4, 2020, numerous boxes of

                               ballots were brought to TCF Center (Exhibit D).

                                         45.   Upon information and belief, the Wayne County Clerk’s office instructed the ballot

                               counters to use the date of birth of January 1, 1900 on all of these newly appearing ballots.

                                         46.   None of the names of these new ballots corresponded with any registered voter on




                                                                                10
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2425 Filed 12/02/20 Page 12 of 23




                               the QVF or the Supplemental Sheets (Exhibit D).

                                      47.     Despite election rules that required that all absentee ballots be inputted into the

                               QVF system before 9:00 p.m. on November 3, 2020 (Exhibit B), the election workers inputted all

                               of these new ballots into the QVF and manually added each voter to the list after 9:00 p.m. (Exhibit

                               D).

                                      48.     Upon information and belief, the vast majority of these new ballots indicated the

                               voter’s date of birth as January 1, 1900 entered into the QVF (Exhibit D).

                                      49.     These newly received ballots were either fraudulent or apparently cast by persons
Great Lakes Justice Center




                               who were not registered to vote prior to the polls closing at 8:00 p.m. on November 3, 2020.

                                                              No Transparency - Denied Access

                                      50.     Numerous election challengers were denied access to observe the counting process

                               by the Defendants.

                                      51.     After denying access to the counting rooms, election officials used large pieces of

                               cardboard to block the windows to the counting room thereby preventing anyone from watching

                               the ballot counting process (Exhibit C).

                                                                  Qualified Voter File Access

                                      52.     Whenever an absentee vote application or in-person absentee voter registration was

                               finished, election workers were instructed to input the voter’s name, address, and date of birth into

                               the QVF system (Exhibit B).

                                      53.     The QVF system can be accessed and edited by any election processor with proper

                               credentials in the State of Michigan at any time and from any location with internet access (Exhibit

                               B).

                                      54.     This access permits anyone with the proper credentials to edit when ballots were




                                                                                11
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2426 Filed 12/02/20 Page 13 of 23




                               sent, received, and processed from any location with internet access (Exhibit B).

                                      55.     Many of the counting computers within the counting room had icons that indicated

                               that they were connected to the internet (Exhibit F – Affidavit of Patrick J. Colbeck).

                                                                  Absentee Ballot Signatures

                                      56.     Whenever a person requested an absentee ballot either by mail or in-person, that

                               person was required to sign the absentee voter application.

                                      57.     When the voter returned his/her absentee ballot to be counted, the voter was

                               required to sign the outside of the envelope that contained the ballot.
Great Lakes Justice Center




                                      58.     Election officials who process absentee ballots are required to compare the

                               signature on the absentee ballot application with the signature on the absentee ballot envelope.

                                      59.     Election officials at the TCF Center instructed workers to never validate or compare

                               the signatures on absentee applications and the absentee envelopes to ensure their authenticity and

                               validity (Exhibit B).

                                                                       Unsecured Ballots

                                      60.     A poll challenger witnessed tens of thousands of ballots being delivered to the TCF

                               Center that were not in any approved, sealed, or tamper-proof container (Exhibit E – Affidavit of

                               Daniel Gustafson).

                                      61.     Large quantities of ballots were delivered to the TCF Center in what appeared to

                               be mail bins with open tops (Exhibit E).

                                      62.     Contrary to law, these ballot bins and containers did not have lids, were not sealed,

                               and did not have the capability of having a metal seal (Exhibit E).

                                     COUNT I – CONSTITUTIONAL RIGHT TO ACCURACY AND INTEGRITY OF ELECTIONS
                                         MICHIGAN CONSTITUTION – ARTICLE 2, SECTION 4, PARAGRAPH 1(H)

                                      63.     Paragraphs 1 through 62 are hereby incorporated by reference as if fully restated



                                                                                12
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2427 Filed 12/02/20 Page 14 of 23




                               herein.

                                         64.    Plaintiff brings this action to vindicate his constitutional right to a free and fair

                               election ensuring the accuracy and integrity of the process pursuant to the Michigan Constitution,

                               art. 2, sec. 4, par. 1(h), which states all Michigan citizens have:

                                                The right to have the results of statewide elections audited, in such
                                                a manner as prescribed by law, to ensure the accuracy and integrity
                                                of elections.

                                         65.    The Mich. Const., art. 2, sec. 4, further states, “All rights set forth in this subsection

                               shall be self-executing. This subsection shall be liberally construed in favor of voters' rights in
Great Lakes Justice Center




                               order to effectuate its purposes.”

                                         66.    Based upon all the allegations of fraud, statutory violations, and other misconduct,

                               as stated herein and in the attached affidavits, it is necessary to enjoin the certification of the

                               election results pending a full investigation and court hearing, and to order an independent audit

                               of the November 3, 2020 election to ensure the accuracy and integrity of the election.

                                               COUNT II – STATUTORY QUO WARRANTO CLAIM – ELECTION FRAUD
                                                               MCL 600.4545(2); MCL 168.861

                                         67.    Paragraphs 1 through 66 are hereby incorporated by reference as if fully restated

                               herein.

                                         68.    MCL 600.4545(2) permits an action to request the issuance of a writ of quo

                               warranto if the action is brought within 30 days after the election upon the request of “any citizen

                               of the county by special leave of the court or a judge thereof.”

                                         69.    The statute also requires this action to “be brought against the municipality wherein

                               such fraud or error is alleged to have been committed.”

                                         70.    Quo Warranto may be brought to remedy fraudulent or illegal voting or tampering

                               with ballots or ballot boxes before a recount pursuant to MCL 168.861, which states,



                                                                                   13
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2428 Filed 12/02/20 Page 15 of 23




                                                  For fraudulent or illegal voting, or tampering with the ballots or
                                                  ballot boxes before a recount by the board of county canvassers, the
                                                  remedy by quo warranto shall remain in full force, together with any
                                                  other remedies now existing.

                                         71.      Based upon the allegations contained herein, material fraud or error occurred in this

                               election so that the outcome of the election was affected.

                                         72.      Based upon the above allegations of fraud, statutory violations, and other

                               misconduct, as stated herein and in the attached affidavits, it is necessary to issue a writ of quo

                               warranto and order appropriate relief, including, but not limited to, enjoining the certification of

                               the election results pending a full investigation and court hearing, ordering a recount of the election
Great Lakes Justice Center




                               results, or voiding the election and ordering a new election, to remedy the fraud.

                                               COUNT III – COMMON LAW QUO WARRANTO CLAIM – ELECTION FRAUD

                                         73.      Paragraphs 1 through 72 are hereby incorporated by reference as if fully restated

                               herein.

                                         74.      MCR 3.306(B)(2) permits an action to request the issuance of a writ of quo

                               warranto.

                                         75.      An application to proceed by quo warranto must disclose sufficient facts and

                               grounds and sufficient apparent merit to justify further inquiry.

                                         76.      Quo warranto is warranted whenever it appears that material fraud or error has been

                               committed at any election. This type of action is brought to challenge the validity of the election

                               itself. Barrow v Detroit Mayor, 290 Mich App 530, 543 (2010). For all the reasons stated herein

                               and in the attached affidavits, material fraud or error was committed during the election.

                                         77.      This Quo Warranto claim is brought to remedy fraudulent or illegal voting or

                               tampering with ballots or ballot boxes.

                                         78.      Based upon the allegations contained herein, material fraud or error occurred in this



                                                                                   14
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2429 Filed 12/02/20 Page 16 of 23




                               election so that the outcome of the election was affected.

                                         79.    Based upon the above allegations of fraud, statutory violations, and other misconduct, as

                               stated herein and in the attached affidavits, it is necessary to issue a writ of quo warranto and order

                               appropriate relief, including, but not limited to, enjoining the certification of the election results

                               pending a full investigation and court hearing, ordering a recount of the election results, or voiding the

                               election and ordering a new election, to remedy the fraud.

                                                           COUNT IV – EQUAL PROTECTION VIOLATION
                                                                    Mich Const, art I, § 2.

                                         80.    Paragraphs 1 through 79 are hereby incorporated by reference as if fully restated
Great Lakes Justice Center




                               herein.

                                         81.    The Equal Protection Clause of the Michigan Constitution provides that “[n]o

                               person shall be denied the equal protection of the laws; nor shall any person be denied the

                               enjoyment of his civil or political rights.” Mich Const, art I, § 2.

                                         82.    The right to vote is a fundamental civil right and a political right.

                                         83.    The Equal Protection Clause forbids election officials granting the right to vote on

                               equal terms but later devaluing a person’s vote through failing to use specific standards and

                               uniform rules.

                                         84.    Only specific standards and uniform rules provide sufficient guarantees of equal

                               treatment.

                                         85.    Every person has the right to vote, with their vote counted as one vote, and not have

                               his or her vote diluted and voided out by the counting of an illegal vote.

                                         86.    Defendants handling of the election, as described above and as described in the

                               attached affidavits, establish how rampant and systemic fraud devalued and diluted Plaintiff’s civil

                               and political rights.



                                                                                   15
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2430 Filed 12/02/20 Page 17 of 23




                                         87.   The illegal procedures, illegal standards, and illegal treatment of the ballots and the

                               counting of ballots in Wayne County and in Detroit employed by Defendants unconstitutionally

                               burden the fundamental right to vote.

                                         88.   Defendants have no legitimate interest in counting illegal and improper ballots,

                               counting ballots more than once, illegally correcting and improperly duplicating ballots, adding

                               false birthdates and voter information to ballots, and improperly handling the collection and

                               counting of ballots in a way that dilutes and cancels out rightfully and properly cast votes.

                                         89.   Based upon the above allegations of fraud, statutory violations, and other
Great Lakes Justice Center




                               misconduct, as stated herein and in the attached affidavits, it is necessary to order appropriate

                               relief, including, but not limited to, enjoining the certification of the election results pending a full

                               investigation and court hearing, ordering a recount of the election results, or voiding the election

                               and ordering a new election, to remedy the fraud.

                                                     COUNT V – STATUTORY ELECTION LAW VIOLATIONS

                                         90.   Paragraphs 1 through 89 are hereby incorporated by reference as if fully restated

                               herein.

                                                                   Violation of MCL 168.765a.

                                         91.   Absent voter ballots must only be counted when “at all times” there is “at least

                               1 election inspector from each major political party.” MCL 168.765a.

                                         92.   Per eyewitness accounts described in this Complaint and its attached sworn

                               affidavits, Defendants habitually and systematically disallowed election inspectors from the

                               Republican party, including Plaintiff, to be present in the voter counting place and refused

                               access to election inspectors from the Republican party, including Plaintiff, to be within a

                               close enough distance from the absent voter ballots to be able to see for whom the ballots were




                                                                                  16
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2431 Filed 12/02/20 Page 18 of 23




                               cast.

                                       93.   Defendants refused entry to official election inspectors from the Republican

                               party, including Plaintiff, into the counting place to observe the counting of absentee voter

                               ballots. Defendants even physically blocked and obstructed election inspectors from the

                               Republican party, including Plaintiff, by adhering large pieces of cardboard to the transparent

                               glass doors so the counting of absent voter ballots was not viewable.

                                                                Violation of MCL 168.733

                                       94.   MCL 168.733 requires:
Great Lakes Justice Center




                                             (1) The board of election inspectors shall provide space for the
                                             challengers within the polling place that enables the challengers to
                                             observe the election procedure and each person applying to vote. A
                                             challenger may do 1 or more of the following:
                                                     (a) Under the scrutiny of an election inspector, inspect
                                             without handling the poll books as ballots are issued to electors and
                                             the electors' names being entered in the poll book.
                                                     (b) Observe the manner in which the duties of the election
                                             inspectors are being performed.
                                                     (c) Challenge the voting rights of a person who the
                                             challenger has good reason to believe is not a registered elector.
                                                     (d) Challenge an election procedure that is not being
                                             properly performed.
                                                     (e) Bring to an election inspector's attention any of the
                                             following:
                                                     (i) Improper handling of a ballot by an elector or election
                                             inspector.
                                                     (ii) A violation of a regulation made by the board of election
                                             inspectors pursuant to section 742.
                                                     (iii) Campaigning being performed by an election inspector
                                             or other person in violation of section 744.
                                                     (iv) A violation of election law or other prescribed election
                                             procedure.
                                                     (f) Remain during the canvass of votes and until the
                                             statement of returns is duly signed and made.
                                                     (g) Examine without handling each ballot as it is being
                                             counted.
                                                     (h) Keep records of votes cast and other election procedures
                                             as the challenger desires.




                                                                              17
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2432 Filed 12/02/20 Page 19 of 23




                                                     (i) Observe the recording of absent voter ballots on voting
                                               machines.

                                         95.   Per eyewitness accounts described in this Complaint and its attached sworn

                               affidavits, Defendants habitually and systematically failed to provide space for election

                               inspectors from the Republican party, including Plaintiff, to observe election procedure,

                               failed to allow the inspection of poll books, failed to share the names of the electors being

                               entered in the poll books, failed to allow the examination of each ballot as it was being

                               counted, and failed to keep records of obvious and observed fraud.

                                         96.   Poll challengers, including Plaintiff, observed election workers and supervisors
Great Lakes Justice Center




                               writing on ballots themselves to alter them, apparently manipulating spoiled ballots by hand

                               and then counting the ballots as valid, counting the same ballot more than once, adding

                               information to incomplete affidavits accompanying absentee ballots, counting absentee

                               ballots returned late, counting unvalidated and unreliable ballots, and counting the ballots of

                               “voters” who had no recorded birthdates and were not registered in the State’s Qualified Voter

                               File or on any Supplemental voter lists.

                                         97.   Michigan law requires that in order to register as an absentee voter, the application

                               must be made in writing and received by the clerk by 5pm on the Friday before the election.

                                                                 Violation of MCL 168.765(5)

                                         98.   Michigan election law, MCL 168.765(5), requires Defendants to post the following

                               absentee voting information anytime an election is conducted which involves a state or federal

                               office:

                                               a.     The clerk must post before 8:00 a.m. on Election Day: 1) the
                                               number of absent voter ballots distributed to absent voters 2) the
                                               number of absent voter ballots returned before Election Day and 3)
                                               the number of absent voter ballots delivered for processing.




                                                                                18
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2433 Filed 12/02/20 Page 20 of 23




                                               b.      The clerk must post before 9:00 p.m. on Election Day: 1) the
                                               number of absent voter ballots returned on Election Day 2) the
                                               number of absent voter ballots returned on Election Day which were
                                               delivered for processing 3) the total number of absent voter ballots
                                               returned both before and on Election Day and 4) the total number of
                                               absent voter ballots returned both before and on Election Day which
                                               were delivered for processing.
                                               c.      The clerk must post immediately after all precinct returns are
                                               complete: 1) the total number of absent voter ballots returned by
                                               voters and 2) the total number of absent voter ballots received for
                                               processing.

                                       99.     Upon information and belief, Defendants failed to post by 8:00 a.m. on Election

                               Day the number of absentee ballots distributed to absent voters and failed to post before 9:00 p.m.
Great Lakes Justice Center




                               the number of absent voters returned before on Election Day.

                                       100.    Per Michigan Election law, all absentee voter ballots must be returned to the clerk

                               before polls close at 8pm. MCL 168.764a. Any absentee voter ballots received by the clerk after

                               the close of the polls on election day will not be counted.

                                       101.    Michigan allows for early counting of absentee votes prior to the closings of the

                               polls for large jurisdictions, such as the City of Detroit and Wayne County.

                                       102.    Upon information and belief, receiving tens of thousands additional absentee

                               ballots in the early morning hours after election day and after the counting of the absentee ballots

                               had concluded, without proper oversight, with tens of thousands of ballots attributed to just one

                               candidate, Joe Biden, indicates Defendants failed to follow proper election protocol.

                                       103.    Based upon the above allegations of fraud, statutory violations, and other

                               misconduct, as stated herein and in the attached affidavits, it is necessary to order appropriate

                               relief, including, but not limited to, enjoining the certification of the election results pending a full

                               investigation and court hearing, ordering a recount of the election results, or voiding the election

                               and ordering a new election, to remedy the fraud.




                                                                                  19
                             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2434 Filed 12/02/20 Page 21 of 23




                                        WHEREFORE, Plaintiff respectfully requests that this Honorable Court:

                                      A.      issue an order requiring Defendants to conduct an independent and non-partisan

                               audit to determine the accuracy and integrity of the November 3, 2020 election;

                                      B.      issue an ex-parte TRO prohibiting Defendants’ from certifying the election results

                               or continuing to count ballots until this matter can be heard by the Court.

                                      C.      issue an preliminary injunction prohibiting Defendants’ from certifying the

                               election results until this matter can be heard by the Court.

                                      D.      issue an order voiding the November 3, 2020 election results and order a new
Great Lakes Justice Center




                               election to be held.

                                      E.      Issue a protective order as requested in the attached Motion for TRO.

                                      F.      grant such other and further relief as is equitable and just, and grant him costs,

                               expenses and attorney fees incurred in having to bring this action.




                                                                                20
             Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2435 Filed 12/02/20 Page 22 of 23




                       I HEREBY STATE AND AFFIRM THAT I HAVE HAD READ THE
                FOREGOING COMPLAINT AND THAT IT IS TRUE AND ACCURATE TO THE BEST
                OF MY INFORMATION, KNOWLEDGE, AND BELIEF.



     s...
                Dated: November 8, 2020.
,   ...,
     Q)
                                                           Cheryl A. Constantino, Plaintiff
    u
    .....u
     Q)


                Dated: November 8, 2020.
                                                           Edward P. McCall, Plaintiff
     (/)
     ::l
    ..--,
     (/)
     Q)
    .!<:
     rd
    ...:I

     s...
     Q)


                Prepared By:



                Isl David A. Kallman
                David A. Kallman           (P34200)
                Stephen P. Kallman         (P75622)
                Jack C. Jordan             (P46551)
                Erin E. Mersino            (P70886)
                Attorneys for Plaintiff




                                                      21
              Case 2:20-cv-13134-LVP-RSW ECF No. 31-14, PageID.2436 Filed 12/02/20 Page 23 of 23



                   I HEREBY STATE A�D AFFIR:'1 THAT I HA VE HAD READ THE
             FOREGOI:"iG COMPLAINT A�ID THAT IT IS TRL'E AND ACCURATE TO THE BEST
             OF MY �FOR'1ATION, KNO'\VLEDGE, AND BELIEF.



             Dated: November 8, 2020.                    (;)���
                                                         '---fheryl A. llitantino, Plaintiff
             Dated: November 8, 2020.
                                                          Edward P. McCall, Plaintiff



�
ca>
a>
             Prepared By:
u
 Q)
 0
�
 ::,
--,
 u,          Isl David A. Kallman
 a>
.:,t;
 ti)
             David A. Kallman           (P34200)
....J
             Stephen P. Kallman         (P75622)
16Q)
 �           Jack C. Jordan             (P46551)
(!)
             Erin E. Mersino            (P70886)
             Attorneys for Plaintiff




        ,.


                                                    21
